Citation Nr: 0902327	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in 
December 2007 when it was remanded for additional evidentiary 
development.  Also on appeal at the time of the December 2007 
remand was a claim of entitlement to service connection for 
tinnitus.  Service connection for tinnitus was granted in 
February 2008.  This is a complete grant of the benefit 
sought and the issue of entitlement to service connection for 
tinnitus is no longer on appeal.  


FINDINGS OF FACT

1.  The veteran was exposed to hazardous noise during 
service.

2.  The veteran has been diagnosed with bilateral hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's bilateral hearing loss is not related to the in-
service noise exposure or to any other incident of the 
veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's military service, and sensorineural hearing 
loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a March 2004 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the March 2004 VCAA letter notified 
the appellant what evidence he was responsible for obtaining 
and what evidence VA would attempt to obtain on his behalf.  
The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the March 2004 letter and he was 
also provided with notice of the types of evidence necessary 
to establish an effective date or a disability evaluation for 
the issue on appeal in a April 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §  1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence. 

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
bilateral hearing loss as defined by VA.  On the most recent 
VA audiological evaluation which was conducted in January 
2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
55
80
LEFT
5
15
30
60
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
See 38 C.F.R. § 3.385.  The Board finds that element (1) is 
satisfied. 

With respect to in-service disease, a review of service 
treatment records reveals no evidence of hearing loss 
disability as defined by VA in either ear.  The audiogram at 
the time of the pre-induction examination in April 1969 shows 
that the auditory thresholds were the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
Not 
reported
5
LEFT
0
5
5
Not 
reported 
5

An audiogram conducted in June 1971 at the time of the 
separation examination shows that the auditory thresholds 
were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not 
reported
10
LEFT
10
10
10
Not 
reported
10

A record dated in June 1971 indicates the above audiological 
testing was noted to show high frequency loss.  It was 
determined that the veteran's hearing was within normal 
limits and that he was fit for separation.  

The veteran denied having or ever having had hearing loss on 
a Report of Medical History he completed in June 1971.  

In July 1971, the veteran indicated that there had been no 
change in his medical condition since his separation 
examination in June 1971.  

Based on the above results, the Board finds the veteran's 
hearing was within normal limits during active duty.  See 
Hensley, supra.  

The record does not reflect medical evidence showing any 
manifestations of sensorineural hearing loss for VA purposes 
during the one-year presumptive period after separation from 
service.  There are no medical records associated with the 
claims file which are dated within one year of the veteran's 
discharge from active duty.  

The first competent evidence of hearing loss is dated in June 
2004, more than three-decades after service.  On the 
authorized audiological evaluation in June 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
75
LEFT
15
15
30
60
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.

Accordingly, Hickson element (2) is not met with respect to 
presumptive disease.  Service connection is not warranted for 
sensorineural hearing loss on a presumptive basis.  

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises as a result of 
participating in combat during active duty.  The veteran's 
service personnel records demonstrate that he was awarded the 
Combat Infantryman's Badge.  The Board accepts that the 
veteran was exposed to acoustic trauma.  In-service 
incurrence of injury, that is to say hazardous noise 
exposure, has been shown, and Hickson element (2) is 
therefore satisfied with respect to a claim of direct service 
connection.

Moving to element (3), medical nexus, there is of record only 
medical opinions which weigh against the veteran's claim.

At the time of the June 2004 VA examination, the veteran 
reported he was exposed to high risk noise associated with 
his military experience where he was subjected to artillery 
firing as well as other large weapons.  The veteran denied 
significant post-service noise exposure as he worked in 
sales.  He also denied non-noise related interactions 
attributed to surgeries, head trauma, ototoxic medications 
and familial hearing loss.  The examiner found that the 
veteran's hearing was normal at the time of his separation 
examination conducted in June 1971.  The examiner noted that 
he had reviewed the claims file and opined that, unless other 
information which was not reviewed suggested otherwise, a 
claim for hearing loss was not supported by the evidence he 
reviewed.  

In it's December 2007 remand, the Board noted that the 
examiner who conducted the June 2004 VA examination did not 
support the findings by sufficient rationale and directed 
that another VA examination be conducted to determine the 
etiology of the veteran's hearing loss.  

At the time of the January 2008 VA audiological examination, 
the veteran reported that he was exposed to combat artillery 
noise while on active duty and that he had no post-service 
noise exposure as he worked primarily in quiet office 
environments since his discharge.  The diagnosis was mild to 
severe sensorineural hearing loss in the right ear and mild 
to moderately severe sensorineural hearing loss in the left 
ear.  The examiner opined that the bilateral hearing loss was 
less likely than not caused by or the result of acoustic 
trauma during military service.  The rationale provided was 
that the veteran had normal auditory thresholds at separation 
and that the slight decrease in hearing acuity noted at the 
time of the separation examination was not out of acceptable 
test-retest differences.  The examiner found that the 
audiometric configuration seen at the time of the current 
examination was not consistent with noise induced hearing 
loss.  The examiner noted that the veteran's combat noise 
exposure was well documented but this exposure did not appear 
to have caused acoustic trauma significant enough to be 
measured via auditory thresholds.  The examiner specifically 
noted that there was no research evidence to support the 
theory that hearing loss could have a delayed onset years 
after exposure to acoustic trauma.  The examiner found that 
the veteran did not have hearing loss while on active duty 
and that aging effects were present more than thirty years 
after military exposure.  The examiner opined that it was 
likely that the currently existing hearing loss was the 
result of post-military aging or other unknown etiologies.  
The Board finds the opinions included in this examination 
report should be accorded significant probative value.  The 
examination was based on a review of all the evidence of 
record as well as a physical examination of the veteran.  The 
examiner supported the opinion with the rationale which the 
Board summarizes as being that hearing loss would have been 
manifested immediately if it was due to acoustic trauma 
during active duty.  The lack of hearing loss during active 
duty and the fact that there was is no research supporting a 
theory that hearing loss could have a delayed onset of many 
years after exposure was the foundation for the opinion.  The 
Board finds no reason to dispute this finding.  

The only evidence which purports to relate the veteran's 
bilateral hearing loss to events in service comes from the 
statements of the veteran himself and his representative.  To 
the extent that the veteran and his representative contend 
that he had hearing loss as a result of his active duty 
service, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

The veteran's service records are pertinently negative for 
hearing problems, and there are no medical records for 
several decades after service showing complaints, treatment, 
or diagnosis of hearing loss.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]; see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability].  

The veteran has alleged continuity of symptomatology with 
regard to his hearing loss.  His current allegations, 
however, are outweighed by his prior statements denying the 
presence of hearing loss.  As noted above, the veteran denied 
having or ever having had hearing loss on the Report of 
Medical History he completed at the time of his separation 
examination.  The Board notes that not only may the veteran's 
memory have dimmed with time, but self interest may play a 
role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Furthermore, the veteran did not submit the 
current claim of entitlement to service connection for 
hearing loss until February 2004.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim]; see also Mense and Maxson, both supra.  The Board 
finds this evidence weighs heavily against a finding that the 
veteran experienced continuous hearing loss since his 
discharge from active duty.  

The Board, for its part, has based its conclusion that there 
was no in-service hearing loss and no medical nexus on the 
medical records, as well as the medical opinions in the file 
and the veteran's own self-reported history.  

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss.  Hickson element (3) is not met, and 
the veteran's claim fails on that basis.

The veteran is competent to state that he experienced 
diminished hearing in service.  He is also competent to 
report that his change of hearing coincided with his in-
service noise exposure.  However, the Board finds that the 
veteran is not credible as to the onset of his hearing loss 
disability.  The credibility of the evidence is a factual 
issue for the Board.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See  Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 
(2007).

There is no credible evidence of complaints of hearing loss 
during active duty.  In fact, the veteran denied such 
symptomatology at the time of his separation examination.  
There is also no credible evidence of a diagnosis of hearing 
loss for VA purposes during active duty or of sensorineural 
hearing loss within one year of separation from active duty.  
The Board finds the service treatment records, which reflect 
no such disease or injury, to be competent and credible.  
Therefore, they constitute probative evidence.  The 
subsequent records, and most specifically the January 2008 VA 
opinion, shows that the veteran's hearing loss is not the 
result of his active service.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
bilateral hearing loss.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit favorable determinations pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


